Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 6, 8, 10-16, 18, 20, 32, 33, 35, 41, 43, 48, 54 and 70 are pending examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12-14, 16, 18, 20, 32, 33, 41, 43, 48, 54 and 70 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lutz (US 2002/0165283; published November 7, 2002).
Applicant claims a preservative composition comprising an effective amount of at least one quaternary amine compound; an effective amount of at least one antifungal agent; and a solvent, wherein the ratio of antifungal agent to quaternary amine compound is 1.2:1 to about 2.2:1. (claim 1)
Applicant also claims a topical cosmetic or toiletry comprising the preservative composition and at least one surfactant. (claim 18)
Applicant also claims a process of preparing the compositions comprising mixing the components of the preservative composition at a temperature of about 40 to about 50 degrees Celsius. (claim 32)
Applicant further claims a method of preserving a cosmetic or toiletry composition comprising mixing the components of the preservative composition into a cosmetic or toiletry formulation. (claim 48)
Lutz discloses a preservative formulation comprising 10% w/w benzoic acid (antifungal agent), 5% benzethonium chloride and 30% benzyl alcohol .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10-16, 18, 20, 32, 33, 41, 43, 48, 54 and 70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lutz (US 2002/0165283; published November 7, 2002).
Applicant’s Invention
Applicant claims a preservative composition comprising an effective amount of at least one quaternary amine compound; an effective amount of 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Lutz discloses a preservative formulation comprising 10% w/w benzoic acid (antifungal agent), 5% benzethonium chloride and 30% benzyl alcohol (Example 5).  Anionic protein shampoo was prepared by mixing the preservatives and a shampoo containing anionic surfactants and heating the mixture to about 50 degrees Celsius for 15 minutes [0065].  The cosmetic formulations contain 0.6% of the preservative composition and are able to reduce fungal plate count against Candida albicans (Example 6, [0062-66]).  The preservative formulation also showed efficacy against S. aureus, P. aeruginosa and E.coli when used in combination with a GMS cream (Example 7, [0067-69]).  With respect to claims 4 and 6 of the instant application, Lutz teaches 0.05-90%, preferably 1-20% quaternary ammonium biocide and 0.05-99.5%, preferably 4-40% aromatic carboxylic acid (antifungal agent) (Table A, [0044].  With respect to claims 8 of the instant application, Lutz teaches the concentrates are diluted with the same solvents used in the concentrate [0045].  With respect to claims 15 of the instant application, Lutz teaches solvents may also be selected from propylene glycol [0038].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Lutz does not teach 45-70% w/w solvent, however, one of ordinary skill would have been able to optimized the amount of solvent to 45-70% since Lutz teaches concentrates preferably comprise 1-20% quaternary ammonium biocide and 4-40% antifungal agent.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to use the teachings of Lutz to adjust the amounts of the solvent to 45-70% with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use the teachings of Lutz to further include 45-70% solvent because Lutz teach that the concentrates preferably comprise 1-20% quaternary ammonium biocide and 4-40% antifungal agent and are diluted with the solvent which would allow for optimization of the solvent range from 60% when a higher concentration of active ingredients is desired.  

Claim 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lutz (US 2002/0165283; published November 7, 2002).
Applicant’s Invention

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Lutz discloses a preservative formulation comprising 10% w/w benzoic acid (antifungal agent), 5% benzethonium chloride and 30% benzyl alcohol (Example 5).  Anionic protein shampoo was prepared by mixing the preservatives and a shampoo containing anionic surfactants and heating the mixture to about 50 degrees Celsius for 15 minutes [0065].  The cosmetic formulations contain 0.6% of the preservative composition and are able to reduce fungal plate count against Candida albicans (Example 6, [0062-66]).  The preservative formulation also showed efficacy against S. aureus, P. aeruginosa and E.coli when used in combination with a GMS cream (Example 7, [0067-69]).  With respect to claims 4 and 6 of the instant application, Lutz teaches 0.05-90%, preferably 1-20% quaternary ammonium biocide and 0.05-99.5%, preferably 4-40% aromatic carboxylic acid (antifungal agent) (Table A, [0044].  With respect to claims 8 of the instant application, Lutz teaches the concentrates are diluted with the same solvents used in the 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Lutz teach adjusting the amount of the ingredients and formulating a preservative comprising preferably 1-20% quaternary ammonium biocide by heating to a temperature of 50 degrees Celsius.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Lutz and include a process of preparing a preservative comprising 1-20% quaternary ammonium biocide with a reasonable expectation of success.  One would have been motivated at the time of the invention to use the teachings of Lutz to further include mixing 1-20% quaternary ammonium biocide because it is the preferred amount used to formulate concentrate preservative formulations.  

11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lutz (US 2002/0165283; published November 7, 2002) in view of Capps (US 2009/0232748; published September 17, 2009).
Applicant’s Invention
Applicant claims a preservative composition comprising an effective amount of at least one quaternary amine compound; an effective amount of at least one antifungal agent; and a solvent, wherein the ratio of antifungal agent to quaternary amine compound is 1.2:1 to about 2.2:1. (claim 1)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Lutz are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Lutz does not teach the specific quaternary ammonium biocide cetylpyridinium chloride.  It is for this reason that Capps is joined.
Capps teach virudicidal compositions comprising quaternary ammonium compounds such as cetylpyridinium chloride (abstract).  It is also 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Lutz and Capps to include cetylpyridinium chloride with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Lutz and Capps to substitute the quaternary ammonium biocide cetylpyridinium chloride in place of benzethonium chloride because Capps teaches that it is known to be antifungal against Candida albicans and has additional virudicidal properties.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617